Dismissed and Opinion Filed March 26, 2014




                                          S
                                Court of Appeals
                                                 In The


                         Fifth District of Texas at Dallas
                                       No. 05-13-00873-CV

                              PAUL SULLIVAN, Appellant
                                        V.
                        SOUTH SIDE PLAZA 455 LTD, LLP, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-02889-C

                              MEMORANDUM OPINION
                Before Chief Justice Wright, and Justices Lang-Miers and Brown
                                Opinion by Chief Justice Wright
       Appellant’s brief in this case is overdue. By postcard dated October 18, 2013, we

notified appellant the time for filing his brief had expired. We directed appellant to file both his

brief and an extension motion within ten days. We cautioned appellant that failure to file his

brief and an extension motion would result in the dismissal of this appeal without further notice.

To date, appellant has not filed his brief, an extension motion, or otherwise corresponded with

the Court regarding the status of this appeal.

       Further, on July 29, 2013, appellee filed its notice of cross-appeal. By postcard dated

July 30, 2013, we directed appellee to remit the $175 filing fee for the cross-appeal. We

cautioned appellee/cross-appellant that failure to do so would result in dismissal of the cross-
appeal without further notice. To date appellee/cross-appellant has not paid the filing fee or

otherwise corresponded with the Court regarding the cross-appeal.

        Accordingly, we dismiss this appeal and cross-appeal. See TEX. R. APP. P. 38.8(a)(1);

42.3(b)(c).




130873F.P05                                        /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–
                                    S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   JUDGMENT

PAUL SULLIVAN, Appellant                        On Appeal from the County Court at Law
                                                No. 3, Dallas County, Texas
No. 05-13-00873-CV       V.                     Trial Court Cause No. CC-13-02889-C.
                                                Opinion delivered by Chief Justice Wright.
SOUTH SIDE PLAZA 455 LTD, LLP,                  Justices Lang-Miers and Brown
Appellee                                        participating.

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellee SOUTH SIDE PLAZA 455 LTD, LLP recover its costs of
this appeal from appellant PAUL SULLIVAN.


Judgment entered March 26, 2014




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE




                                          –3–